DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/19 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Specification
The abstract of the disclosure is objected to because the abstract appears too long.  Correction is required.  See MPEP § 608.01(b).
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended (to correct 112 2nd antecedent basis and objection issues) as follows: 
Claim 1 is amended to read on line 24 “… a load”.
Claim 10 is amended to read on the last line “… a 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the closest prior art (see references cited on IDS and PTO 892 form) discloses certain elements of the invention such as a half-bridge module comprising a substrate having a base metallization layer divided in first and second DC conducting areas and an AC conducting area, at least first and second power semiconductor switches electrically connected to DC and AC conducting areas, DC terminals arranged in a row and a bridging element interconnecting the DC conducting areas (thus distributing a load current between DC terminals electrically connected to it), as generally recited in independent claim 1. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a half-bridge module as specifically recited in independent claim 1 and also including an insulating substrate with an elevated metallization layer attached to the base metallization layer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899